                           UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                                    Case No. 1:18-cr-00163-BLW
                         Plaintiff,
                                                    ORDER SETTING TRIAL
            v.

  ROBERTO MIGUEL SERPA,
  DANIEL ALLEN GONZALEZ,

                         Defendants.



                 On January 3, 2019, the Court held a pretrial conference. Based on the

discussions at that conference, and to further the efficient administration of this matter,

NOW THEREFORE IT IS HEREBY ORDERED that the following deadlines and

procedures shall govern the trial in this matter:

       1.        Trial Date: A 3-day trial shall commence on January 14, 2019 at 1:30 PM

in the Federal Courthouse in Boise, Idaho. We will proceed from 1:30 p.m. to 5:00 p.m.

on the first day. Beginning on day two, trial shall begin at 8:30 a.m. and end at 2:30

p.m., with two fifteen minute breaks.
       2.      Motions in Limine shall be filed on or before Monday, January 7, 2019.

Responses to a Motion in Limine or similar briefing shall be filed on or before

Wednesday, January 9, 2019.

       3.      Witness Lists, Exhibit Lists, Exhibits, Proposed Voir Dire, Proposed Jury

Instructions, and Trial Briefs shall be filed on or before Monday, January 7, 2019.

       4.      Voir Dire: The Court will generally control voir dire, and counsel will be

limited in their questions. Counsel are cautioned not to repeat questions already asked by

the Court or other counsel and are advised that the Court will not permit voir dire which

appears intended to influence the jury rather than explore appropriate concerns with a

juror’s ability to be fair and impartial.

       5.      Counsel shall exercise good faith in attempting to reach stipulations on

undisputed facts and admission of exhibits.

       6.      During trial, the jury will be in the box hearing testimony the entire trial

day between 8:30 a.m. and 2:30 p.m., except for two standard fifteen minute morning and

afternoon recesses.

       7.      During the time the jury is in the jury box, no argument, beyond one

sentence evidentiary objections, shall be allowed to interrupt the flow of testimony.

Almost all objections should be stated in one to three words (“hearsay”, “asked &

answered”, “irrelevant”, etc.). If counsel have matters that need to be resolved outside

the presence of the jury, they are to advise the Court and counsel prior to the issue arising

during trial so that it can be heard during a recess, or before or after the jury convenes.

Where the need for such a hearing cannot be anticipated, the Court will direct the
examining counsel to avoid the objectionable subject and continue on a different line of

questioning so that the objection can be argued and resolved at the next recess. To avoid

late-night sessions, counsel are advised to bring up all anticipated evidentiary questions

in their pretrial briefs.

       8.      Examples of improper objections: “I object to that question, Your Honor,

because I am sure that Charlie Witness did not read that document very carefully before

he signed it”; or, “I object, Your Honor, because Charlene Witness has already testified

that she can't remember”. These “speaking objections” would suggest an answer.

       9.      Counsel shall have enough witnesses ready to ensure a full day of

testimony. If witnesses are unavoidable delayed, counsel shall promptly notify the court

and opposing counsel.

       10.     When counsel announce the name of a witness called to testify, the Court

or the clerk will summon the witness forward to be sworn, the clerk will administer the

oath and, after the witness is seated, ask the witness to state her or his name and spell her

or his last name for the record. I will then indicate to counsel that she or he may inquire

of the witness.

       11.     Counsel are directed not to lay a foundation for a witness’s expertise and

then “tender” the witness to the Court as an expert. Rather, the appropriate foundation for

the witness’s expertise should be laid, and then questions should be put to the witness

seeking their opinion. If opposing counsel feels that the foundation is inadequate they

may object and the Court will rule.
       12.    The process of “tendering” the witness as an expert and having the Court

accept that tender suggests that the witness has the Court’s imprimatur. As such, it is an

improper form of bolstering.

       13.    Please do not address parties or witnesses (including your own) by her or

his first name unless such familiarity is clearly appropriate, and is not likely to be

offensive to the witness or any juror. In case of doubt, don’t.

       14.    Your clients and your witnesses should be instructed that they should

always refer to you and opposing counsel by last names.

       15.    You are responsible to advise your clients, your witnesses and everyone

associated with your client to avoid all contact with the jurors. This prohibition includes

seemingly innocuous behavior like riding on an elevator with a juror, saying hello to a

juror, or even acknowledging the juror’s presence.

       16.    I try to conduct at least 2 or 3 informal jury instruction conferences off the

record to try and resolve most differences by agreement. Those sessions will be held at

the end of the trial day and may stretch into the evening. At the end of those sessions, we

will have refined the issues of contention so that I can give you a set of my final

instructions and you can state your objections on the record.

                                                   DATED: January 3, 2019


                                                   _________________________
                                                   B. Lynn Winmill
                                                   District Judge
                                                   United States District Court
